DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Procedural Summary
2.    This is responsive to the claims filed 10/23/20.
3.    Claims 21 – 40 are pending.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 21 - 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US 5883690) and in view of Riggs (US 7758424).
6.	Regarding claims 21 and 30, Meyers discloses a game controller comprising (Abstract):
an electronic input sensor (i.e. depressible buttons that would detect contacts) (Abstract); and
a mounting platform including an accessory-retention feature and a sensor-activation feature (i.e. activating the buttons via the accessory’s interaction with the buttons) (Figure 2: the accessory will engage on the control buttons 13, and is mounted on the game controller; the examiner is interpreting the mounting platform as at least the combination of part 23 and 24 of Figure 2),
the accessory-retention feature being configured to removably affix a selected removable controller accessory to the mounting platform (Figures 2, 3: the accessory is mounted removably}.
the selected removable controller accessory' being one of a plurality of differently configured removable controller accessories removably affixable to the mounting platform (Figures 9-12: different types and styles of accessories are contemplated, ail interchangeable), and
the mounting platform being configured to move from a default posture (i.e. the state/posture of the mounting platform before interactions with the controller buttons) to an activation posture (i.e. the state/posture of the mounting platform during interactions with the controller buttons) responsive to finger manipulation of the selected removable controller accessory when the selected removable controller accessory is affixed to the mounting platform (Column 2 lines 55-80: In operation, the joystick accessory will, when manipulated by a user, selectively engage the controller buttons); and
wherein the sensor-activation feature interfaces with the electronic input sensor (i.e. depressible buttons that would detect contacts) to generate an activate control signal in the activation posture (i.e. the state/posture of the mounting 
Meyers fails to explicitly disclose the following limitation:
the accessory-retention feature including a twist-to-lock mechanism
Riggs teaches:
the accessory-retention feature including a twist-to-lock mechanism (Col 5, 26 - 32; a twist and lock coupling mechanism)
One ordinary skilled in the art before the effective filing date of the present application would have modified Meyers in view of Riggs to include the aforementioned method in order to achieve the predictable result of prevent the unintended separation between the removable controller accessory and the mounting platform.
Regarding claim 30, Meyers also discloses the selected removable controller accessory being one of a plurality of differently configured removable controller accessories removably affixable to the mounting platform (Figures 9-12: different types and styles of accessories are contemplated, ail interchangeable).
7.	Regarding claims 22 and 31, Riggs teaches wherein the twist-to-lock mechanism is a female twist-to-lock mechanism, wherein the selected removable Page 2 of 9Preliminary Amendment Application No. 16/161,464Docket No. 356640-US-CNTcontroller accessory includes a male twist-to-lock mechanism, and wherein the male twist-to-lock mechanism is configured to be inserted into the female twist-to-lock mechanism to removably affix the selected removable controller accessory to the mounting platform (FIGS. 1 - 7; Col 5, 26 – 32 and 46 - 49).

9.	Regarding claims 24 and 33, Riggs teaches the female twist-to-lock mechanism includes at least one slot configured to receive a corresponding radial pin that extends radially outward from the male twist-to-lock mechanism of the selected removable controller accessory (FIGS. 1 - 7; Col 5, 26 - 49).  
10.	Regarding claims 25 and 34, Riggs teaches the at least one slot includes a heel portion and a toe portion, wherein the male twist-to-lock mechanism of the selected removable controller accessory is insertable into the female twist-to-lock mechanism until the radial pin is stopped at the heel portion, and wherein the removable controller accessory is twistable to move the radial pin to the toe portion to removably affix the removable controller accessory to the mounting platform (FIGS. 1 - 7; Col 5, 26 - 49).  
11.	Regarding claim 26, Riggs teaches the mounting platform (the combination of part 23 and 24 of Figure 2) includes a bias mechanism (i.e. the mechanism described in Col 4, 14 - 22) configured to bias the radial pin into the toe portion when the selected removable controller accessory is twisted such that the radial pin is positioned in the toe portion to maintain the selected removable controller accessory affixed to the game controller (FIG. 2; Col –4, 14 - 22).  
12.	Regarding claim 27, Riggs teaches the female twist-to-lock mechanism includes a depressable catch inwardly biased to maintain the radial pin in the slot, and wherein 
13.	  Regarding claims 28 and 35, Riggs teaches the twist-to-lock mechanism is a male twist-to-lock mechanism, wherein the selected removable controller accessory includes a female twist-to-lock mechanism, and wherein the male twist-to-lock mechanism is configured to be inserted into the female twist-to-lock mechanism to removably affix the selected removable controller accessory to the mounting platform (FIGS. 1 - 7; Col 5, 26 – 32 and 46 - 49).
14.	Regarding claim 29, Riggs teaches wherein the game controller comprises a plurality of electronic input sensors, wherein the mounting platform includes a plurality of sensor-activation features, wherein the removable controller accessory includes a cross-shaped finger interface (i.e. the cross-shaped portion of the directional pad 14) including four branches, wherein the mounting platform is configured to move from a default posture to a selected activation posture responsive to finger manipulation of the removable controller accessory when the Application No. 16/161,464Docket No. 356640-US-CNTremovable controller accessory is affixed to the mounting platform, the selected activation posture being one of four activation postures corresponding to the four branches of the cross-shaped finger interface, wherein a sensor-activation feature associated with a branch corresponding to the selected activation posture interfaces with a corresponding electronic input sensor of the plurality of electronic input sensors to generate an activate control signal in the selected activation posture (FIGS. 1 and 3 – 4; Col 2, 54 - 61).
15.	Claims 36 - 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US 5883690) and in view of Williams (US 4484743).

an electronic input sensor (i.e. a controller button part 13) (Figure 2); 
and a mounting platform (i.e. a combination of part 23 and 24) including a mounting surface and a sensor-interface surface (i.e. the surface of part 13) that opposes the mounting surface (Figure 2), 
the selected removable controller accessory being one of a plurality of differently configured removable controller accessories (i.e. a plurality of different type of joysticks) removably affixable to the mounting platform (Figures 9-12: different types and styles of accessories are contemplated, ail interchangeable), 
the mounting platform being configured to move from a default posture (i.e. the state/posture of the mounting platform before interactions with the controller buttons) to an activation posture (i.e. the state/posture of the mounting platform during interactions with the controller buttons) responsive to finger manipulation of the selected removable controller accessory when the selected removable controller accessory is affixed to the mounting platform (i.e. the mounting platform/the combination of part 23 and 24 of Figure 2)(Column 2 lines 55-80: In operation, the joystick accessory will, when manipulated by a user, selectively engage the controller buttons), 
and the sensor-interface surface including a sensor-activation feature configured to interface with the electronic input sensor to generate an activate control signal in the activation posture (Column 2, lines 55-60: in operation, the joystick accessory will, when manipulated by a user, selectively engage the controller buttons).
Meyers fails to explicitly disclose the following limitations:
the mounting surface including a snap fastener that either protrudes from the mounting surface or forms a depression in the mounting surface, the snap fastener configured to interlock with a corresponding mating feature of a selected removable controller accessory to removably affix the selected removable controller accessory to the mounting platform
Williams teaches:
the mounting surface including a snap fastener that either protrudes from the mounting surface or forms a depression in the mounting surface, the snap fastener configured to interlock with a corresponding mating feature of a selected removable controller accessory to removably affix the selected removable controller accessory to the mounting platform (FIG. 2 and Col 2, 45 - 54)
One ordinary skilled in the art before the effective filing date of the present application would have modified Meyers in view of Williams to include the aforementioned method in order to achieve the predictable result of improving the reliability of a mounting system. 
17.	Regarding claim 37, Williams also teaches the snap fastener is positioned at a central portion of the mounting surface of the mounting platform (abstract; FIG. 2 and Col 2, 45 - 54).
18.	Regarding claim 38, Meyers also discloses the mounting surface further includes at least one alignment feature configured to interface with a complimentary alignment feature of the selected removable controller accessory to prevent the selected removable controller accessory from translating or rotating from an Page 7 of 9Preliminary Amendment Application No. 16/161,464Docket No. 356640-US-CNTaligned position 
19.	Regarding claim 39, Williams also teaches the snap fastener includes a plurality of wedge surfaces, and wherein the corresponding mating feature of the selected removable controller accessory includes a plurality of complimentary wedge surfaces configured to mate with the plurality of wedge surfaces of the snap fastener when the selected removable controller accessory is affixed to the mounting platform (abstract; FIG. 2 and Col 2, 45 - 54).
20.	Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyers (US 5883690) and in view of Williams (US 4484743) and further in view of Siciliano (US 20040188933).
21.	Regarding claim 40, the combination of Meyers and Williams teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
the mounting platform includes a cross-shaped mounting surface, and wherein the selected removable controller accessory includes a cross-shaped mating interface that covers the cross-shaped mounting surface when selected removable controller accessory is affixed to the mounting platform.
Siciliano teaches:
the mounting platform includes a cross-shaped mounting surface, and wherein the selected removable controller accessory includes a cross-shaped mating interface that covers the cross-shaped mounting surface when selected removable controller accessory is affixed to the mounting platform (abstract; FIG. 5).
.

Response to Arguments
22.	Applicant's arguments filed 10/23/20 have been fully considered but they are not persuasive. 
23.	Regarding claims 19 – 40, the applicant argues that the cited prior art fail to teach the limitations of “the mounting platform being configured to move from a default posture to an activation posture responsive to finger manipulation of the selected removable controller accessory when the selected removable controller accessory is affixed to the mounting platform“ because The Meyers reference is a legacy game controller without any sort of mounting platform configured to receive a removable accessory (Remarks, pages 9 - 11).
	The examiner respectfully disagrees.
	The Meyers reference shows that the mounting platform (a combination of part 23 and 24) is a part of the game controller when the removable accessory (i.e. part 22) is attached to the controller as shown in FIG. 1 (FIGS. 1 and 2 and Col 4, 1 - 4), which means that game controller 10 does include a mounting platform configured to receive a removable accessory (i.e. part 22).
Conclusion
24.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 12 pm - 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/W.L/Examiner, Art Unit 3715 

/KANG HU/Supervisory Patent Examiner, Art Unit 3715